Citation Nr: 1452347	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to March 1987 and from March 1994 to February 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge on July 17, 2013.  He did not appear for that hearing and instead, his representative submitted a statement indicating that the Veteran waived his right to testify, thereby withdrawing this request.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Service connection for PTSD was previously denied in a November 2002 Board decision.

2.  The additional evidence received since the November 2002 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The evidence shows that the Veteran has a diagnosis of PTSD, at least in part predicated on the in-service assault.

4.  The evidence, particularly the lay evidence provided by his late mother, corroborates the Veteran's reported in-service personal assault.



CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1105 (2014).

2.  The Veteran's PTSD is the result of his military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was previously denied service connection for PTSD in a November 2002 Board decision.  Board decisions are final as of the date stamp on their face.  See 38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran was previously denied service connection for a psychiatric disorder, to include major depression and PTSD, in a November 2002 Board decision on the basis that an acquired psychiatric disorder was not shown to have been manifested during either period of the Veteran's active duty service and, to the extent that the Veteran had an acquired psychiatric disorder separate and apart from alcohol abuse, it did not manifest until long after separation and was not related to his military service.  More specifically, this decision noted that the Veteran was diagnosed with alcohol dependence and major depression during service and that the Veteran's depression was found to be caused by his alcohol dependence.  

The evidence received since the November 2002 Board decision includes several iterations of a positive medical nexus opinion from Dr. C.H., linking the Veteran's PTSD to the Veteran's reports of repeated in-service assaults by fellow service members while stationed in Germany during his first period of service.  She also noted that the Veteran's service in Germany in the 1980s was during a period of hostile military activity and that the "actual danger associated with his duty assignment only compounded his perceived threat from others resulting in his personal attack."  In this way, new and material evidence has been received that relates to unestablished facts and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran is claiming PTSD due to in-service personal assault consisting of one incident of being assaulted while sleeping and thrown out into the cold by fellow soldiers and on incident in which his fellow soldiers pointed their guns at him.  

The first two elements of a PTSD service connection claim are a medical diagnosis of PTSD and a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  As noted above, Dr. C.H. has provided evidence of both.  Thus, these elements have been met.

The third requirement necessary to establish service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  As the stressor claimed by the Veteran is a personal assault that occurred during his military service, evidence from sources other than the Veteran's service records, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; may corroborate the Veteran's account of the stressor.  38 C.F.R. § 3.304(f)(5).  The Veteran has reported that these incidents occurred during his first period of active duty service.  VA has been unable to locate his service records from that period.  Prior to her death, his mother provided lay evidence in the form of her testimony and a written statement regarding the changes she observed in her son after his first period of service, noting that these changes were commented upon by other family members.  In a March 1999 letter, the Veteran's VA doctor noted that he had no reason to disbelieve the Veteran's account of the assault.  Additionally, the Veteran's description has remained consistent in the retelling.  Based on the above, the Board finds that the evidence corroborates the Veteran's reported in-service personal assault.  Thus, applying the benefit of the doubt in favor of the Veteran, the third and final requirement under 38 C.F.R. § 3.304(f) is satisfied.  Accordingly, service connection for PTSD due to personal assault is warranted.



ORDER

New and material evidence having been received; the claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


